Per Curiam :
The right of the plaintiff to recover was based on his ability to prove negligence on the part of the defendant. This he wholly failed to do. The 'company is not bound to protect its employees against possible dangers. Its full duty is performed by guarding them against those reasonably probable.
The knowledge of the plaintiff of the machinery and appliances, including their condition and mode of operation, was-ample. He unfortunately suffered from the danger incident to-his employment, under a high degree of care of the defendant.
Judgment affirmed.